Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 2, 2018

                                    No. 04-18-00700-CV

                           IN RE STEPHEN PATRICK BLACK,

               From the 274th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. CV-15-1805
                          Honorable Gary L. Steel, Judge Presiding


                                       ORDER
Sitting:      Marialyn P. Barnard, Justice
              Rebeca C. Martinez, Justice
              Luz Elena D. Chapa, Justice


        Stephen Patrick Black filed a petition for a writ of mandamus on September 27, 2018.
We request responses from respondent and the real party in interest. We order any responses to
the petition are due October 23, 2018 and must conform to Texas Rule of Appellate Procedure
52.4.




It is so ORDERED on this 2nd day of October, 2018.



                                                  PER CURIAM




ATTTESTED TO: ___________________________________
              KEITH E. HOTTLE,
              Clerk of Court